Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-7, filed May 16, 2019, are pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “notch” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The “notch” is shown in Figure 1 as a line and is difficult as to understand what the “notch” is.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not describe the function of the notch except that it is the same dimensions as the pump.  Is the notch a shelf to hold the pump?  The figures show the notch as a simple line.  A common definition of “notch” is an indentation or incision or an edge or surface.  The specification (Page 4 lines 6-7) states that, “The pump 40 is thus arranged to fill the notch 28. “  Examiner is confused as to “being arranged to fill the notch”.  Fill the notch (like a shelf) with the actual pump?  Or fill the notch with oil before entering the reservoir?  For instance, a “notch” in a vehicle is sometimes referenced as a reservoir for holding brake fluid and also as a filter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US20120193067A1) in view of Dix et al. (US20080184506A1, hereinafter “Dix”) and further in view of Carroll (US20190061704).
Regarding claims 1 and 7, Miller discloses a tractor trailer roof heater apparatus (Figs. 2-3) comprising:  a reservoir (20; Fig. 3, ¶ 22), the reservoir having a front side separated from a back side, a top side separated from a bottom side, and a left side separated from a right side forming an inner cavity (Fig. 2; ¶s 7 and 22), the inner cavity (¶ 7 discusses the reservoir (20) possibly holding a suitable fluid to heat or exhaust from the engine) being configured to hold fluid for heating,  having a pump aperture (Fig. 3 and labeled Figure A below) and a return aperture (Fig. 3 and labeled Figure A below) extending into the inner cavity (20; Fig. 3), discloses a heater exchangers (19/20; Figs. 2-3, ¶ 22 and a heat exchanger contains a combination heater coupled within a reservoir), a pump (24; Fig. 3) coupled to the reservoir (20; Fig. 3), the pump being coupled to the top side of the reservoir and having a draw tube (22; Fig. 7) extending through the pump  aperture (Shown in Fig. 7; ¶ 25) into the inner cavity and terminating proximal the bottom side (See labeled Figure A below), the pump being configured to draw the fluid from the reservoir and push it through an outlet aperture (See labeled Figure A below); a fluid tube (22; Fig. 3, ¶ 25) coupled to the pump (Fig. 3), the fluid tube having a first end coupled to the outlet aperture (labeled Figure A below) and a second end coupled to the return aperture (labeled Figure A below), the fluid tube being configured to be coupled within a roof (Fig. 2) of the tractor trailer to carry hot fluid from the pump and then return the heater oil to the reservoir; a power supply (28; Fig. 5 and 7) coupled to the pump (Fig. 4 shows the power supply coupled to the pump via the electric motor as shown in Fig. 7; ¶ 26), the power supply being in operational communication with the pump and the heater (Figs. 3-4 and 7), the power supply being configured to draw power from an electrical system of the tractor trailer (¶ 26); and a thermostat coupled to the reservoir, the thermostat being in operational communication with the power supply and the reservoir to engage the power supply to maintain the heater oil at a predetermined temperature (¶ 25). 
However, Miller is silent to the use of heater oil, a clear showing of a heater couple to a reservoir, the heater is coupled to the bottom side within the inner cavity, and thermostat coupled to the reservoir.
In claim 1, Dix teaches a reservoir with an inner cavity (658; Fig. 16, ¶ 96) being configured to hold heater oil (¶ 96 discusses using fuel oil), the top side (Fig. 16) having a pump aperture  and a return aperture (654; as shown in Fig. 16 with arrows going into and out of the reservoir 658) extending into the inner cavity, the reservoir being configured to be coupled to a front end (Fig. 16) of a tractor trailer (20; Fig. 16, ¶ 96-97); a fluid tube (654; ¶ 96-97) and the hot fluid as oil (¶ 96).
In claim 1, it is an obvious expedient as to the placement of the heater on the bottom side of the inner cavity since it is heating the oil before being drawn out of the cavity on the top side with the pump via the tube.
In claim 1, Carroll teaches a thermostat (32; Figs. 1 and 5, ¶ 41-42), used for regulating temperature within the system for liquid expansion among other things.
For claim 1, It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the tractor trailer roof heater apparatus of Miller by using heater oil as taught by Dix and defined the thermostat for regulation of temperature as taught by Carroll.  Doing so, allows for a heated fluid circulation system intended to remove ice/snow (Dix – ¶s 96-97) and for providing temperature data to a processor and  govern the ability of the heating element to produce heat (Carroll – ¶s 6 and 41).
Regarding claim 3, Miller discloses the reservoir (19/20; Figs. 2-3) being rectangular prismatic excepting a notch (33; Figs. 2 and 7) extending into the top side and the left side, the notch having a notch width, a notch depth, and a notch length, the pump (24; Fig. 7) being rectangular prismatic, the pump having a pump width, a pump depth, and a pump length equal to the notch width, the notch depth, and the notch length, the pump being arranged to fill the notch (Fig. 7).  	
Regarding claim 4, Miller discloses the oil tube having a coil section (18; Fig. 3) and a return section (See labeled Figure A below), the coil section comprising a plurality of U-shaped coils (18; Fig. 3) configured to extend from the first end to adjacent a back end of the tractor trailer (Fig. 3), the return section being straight and configured to extend from the coil section to the second end (See labeled Figure A below).  
Regarding claim 5, Miller in view of Dix and further in view of Carroll discloses, the power supply having a powerline extending from the bottom side of the reservoir, the powerline being configured to connect to a cab of the tractor trailer (Miller - Figs. 1-2 shows the powerlines connecting to the cab; and Dix - Figs. 5-6, ¶ 44).  
Regarding claim 6, the powerline being coiled is common knowledge in the art/industry to allow for stretching to different lengths without losing flexibility, bending or breaking while vehicle driving forward, backing up, and turning, etc. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Dix and Carroll and further in view of Oskwarek (US20170238363A1) or Reid et al. (US20180079393A1, hereinafter “Reid”).
Regarding claim 2, Miller in view of Dix and Carroll discloses the tractor trailer roof heater apparatus of claim 1 and further discloses a wireless system being in operational communication with devices having applications to control the system (Miller - ¶ 27 or Carroll – ¶ 43).
However, Miller in view of Dix and Carroll is silent to wherein he transceiver being in operational communication with the thermostat and configured to connect with a smartphone.
In claim 2, Oskwarek or Reid teaches a transceiver coupled to the thermostat (¶ 42), the transceiver being in operational communication with the thermostat and configured to connect with a smartphone (Oskwarek - Figs. 5 and 9; ¶s 41-43 or Reid – Fig. 5, ¶ 33) having an application to control the thermostat.  
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the tractor trailer roof heater apparatus of Miller in view of Dix and Carroll by adding a transceiver that communicates with thermostat via a smartphone by Oskwarek.  Doing so, allows the monitoring of outside temperatures versus the vehicle surface temperature and to remotely access the system with another power source to protect for snow/ice and melting (Oswarek - ¶s 9, 42) and the use of many different devices including a cell phone to control the snow removal system (Reid – ¶ 33).
Regarding claim 7, reference analysis for claims 1-6.


    PNG
    media_image1.png
    580
    966
    media_image1.png
    Greyscale

Figure A (from Miller US20120193067A1)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carroll (US2019026336A1)
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612